Citation Nr: 1758104	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955 and December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board most recently remanded this appeal for additional development in October 2016.

A personal hearing was conducted between the Veteran and a Veterans Law Judge in October 2013.  A transcript is associated with the record.  However, during the pendency of the appeal, that VLJ retired and is no longer able to render a decision on the appeal.  The Veteran was advised of such and given the opportunity to appear for a new personal hearing.  He declined that opportunity and asked that the matter be expedited to the Board for appellate review.  See statement dated October 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Hypertension was not diagnosed during, or within a year of, the Veteran's first period of active service and is not otherwise shown to be related to that period of active service.  

2.  Hypertension clearly and unmistakably preexisted the Veteran's second period of active service.

3. Preexisting hypertension clearly and unmistakably did not undergo a worsening beyond normal progression during the Veteran's second period of active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter was remanded in October 2016 for additional development.  That included associating treatment records with the Veteran's file and obtaining an addendum opinion addressing aggravation of his hypertension disability.  There has been substantial compliance with those instructions.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of the February 2017 addendum opinion.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C. § 1101 (3), 1112(a)(1); 38 C.F.R. § 3.307, 3.309(a).

A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

Service treatment records for the Veteran's first period of active service are negative for complaints, treatment, or diagnosis of hypertension.  There is similarly no evidence that hypertension was diagnosed within a year of discharge, i.e, April 1956.  Evidence linking the Veteran's hypertension to his first period of active service has also not been presented.  The Veteran does not argue the contrary.

Rather, at the October 2013 hearing, the Veteran stated that he was diagnosed with hypertension during the 1980s.  November 1984 and October 1988 examinations, conducted while he was serving with the National Guard, clearly establish that the Veteran had hypertension controlled by medications.  The records also document continued treatment for hypertension during the Veteran's second period of active service.  Thus, while hypertension was not necessarily noted at examination when he entered his second period of active service, there is clear and unmistakable evidence that the Veteran's hypertension was a preexisting disability.  The Veteran readily acknowledges such.  The Board also finds that the Veteran has presented credible lay evidence of an increase of symptomatology in service.  See June 2009 Correspondence.  Therefore, the remaining inquiry is whether there is clear and unmistakable evidence that the Veteran's hypertension did not undergo a worsening beyond normal progression during his active service.

In the February 2017 addendum opinion, the examiner opined that the Veteran's preexisting hypertension was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner observed that readings between 1984 and 2001 ranged from 120/80 to 140/90.  The examiner noted a blood pressure reading of 150/100 in November 1991, but explained that the Veteran's readings have not consistently been maintained above the gold standard readings, indicating that his hypertension was not aggravated by service.  Put another way, the November 1991 blood pressure reading was an outlier, and the remainder of the readings in service and for over a decade after service were consistent with the readings recorded prior to the Veteran entering his second period of active service.

The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's lay statements, but notes that the Veteran is not competent to determine whether his preexisting disability was aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is clear and unmistakable evidence that the Veteran's hypertension was a preexisting disability and did not undergo a worsening beyond normal progression, the claim must be denied.



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


